DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1,2,5-8,15,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-201287 in view of Nias et al. 9,022,683.

A shaft 2,3; a lock collar 10; a tolerance ring assembly 8,9 and a locking component 12,17 which, according to the machine translation, may be solenoid driven.
Lacking in JP ‘287 is a specific showing of the tolerance ring having a plurality of deformable projections around the circumference of the annular band thereof.
However such tolerance rings of this type are notoriously well known in the art to improve the friction between the connecting components, such as a shaft and housing.
The reference to Nias shows an example of one such tolerance ring in at least figures 3 and 5.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the tolerance ring assembly 8,9 of JP ‘287 with a plurality of deformable projections, as taught by Nias simply as a means of improving the frictional contact between the shaft 2 and the tube 7 (or on the ring 9 to improve the contact between 8 and 9 or to compensate for differences in manufacturing tolerances).
Regarding claim 2, as best understood from the translation, these limitations are capable of being met.
Regarding claims 5-7 simply to make dimensional/stiffness characteristics of the tolerance ring assembly 8,9 would have been obvious simply to adjust the turning stiffness of the shaft and wheel assembly to predetermine requirements or user preferences per vehicle application.
Regarding claim 8 note the existing plurality of projections around the tolerance ring 8.
Regarding claim 15 element 8 is the first ring and element 9 is the second ring.
Claim s 3,4„13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP '287/Nias and further in view of U.S. 2008/0309120 to Kohlstrand et aL

The reference to Kohlstrand et al. shows a generic type of solenoid assembly at 54,58 widely used in motor vehicles in the several different embodiments, but in this particular application for immobilizing a vehicle door in a plurality of positions.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used such a well known (signal actuated) solenoid assembly as shown by Kohlstrand at 54,58 in the device of JP ’287, since JP ’287 states that a locking device in the form of a solenoid could be provided.
Claim s 9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP '287/Nias and further in view of U.S. 2009/0229325 to Cymbal et al.
Regarding claim 9 JP ’287 lacks showing a washer. However, Cymbal shows such a washer at 24. It would have been obvious to have provided a washer assembly at the bottom of the ring assembly 8,9 in JP ’287 to provide a stop and limit/prevent unwanted axial translation of the ring assembly as the lock assembly 12,17 is engaged and collar 10 is pressed down.
Regarding claim 10 JP ’287 lacks specifically showing a bearing assembly provided between the cylinder assembly 6,7 and shaft 2, although one is suggested in the machine translation. Nevertheless the reference to Cymbal also shows a bearing assembly at 18.
One having ordinary skill in the art at the time of the invention would have found it obvious to have provided a bearing assembly between the shaft 2 and tube assembly 6,7, as taught by Cymbal, simply to improve upon the relative rotation between these components.
Claim s 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP '287/Nias in view of Walker 5,500,695.
Regarding claim 12 JP '287 lacks providing a circlip somewhere in the brake assembly.

Since JP '287 states that the cylinders 6,7 may be secured to one another by any means it would have been obvious to have used a circlip or lock/retaining ring assembly to securing the tubes 6,7 against relative rotation in JP '287.
Allowable Subject Matter
Claims 16-19 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



2/19/21